Petition for certiorari is hereby granted. The petitioner is directed to brief and argue, among other questions raised by his petition, his relationship to Plantations Legal Defense Services, Inc., the business in which said corporation is engaged and the propriety of his employment with said corporation in the light of Rule 41 of the Supreme Court Rules concerning *986attorneys and counselors, and particularly with reference to Rule 41(h) of said Supreme Court Rules, as it relates to the use of a trade name or an assumed name.
Aram K. Berber-ian, pro se, petitioner. Joseph R. DeCiantis, Legal Counsel, Board of Review, for respondent.